Orders, *189Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about January 7, 2002 and on or about May 31, 2002, respectively, which, inter alia, granted defendant Jalal Uddin’s motion to vacate the default judgment entered against him and dismissed the action as against him for lack of personal jurisdiction, unanimously affirmed, without costs.
Vacatur of the default judgment and dismissal of action as against defendant Uddin was proper in view of the unrefuted proof that Uddin had never been served with process and thus that personal jurisdiction over him had never been obtained Csee CPLR 5015 [a] [4]; Shaw v Shaw, 97 AD2d 403 [1983]). Concur — Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.